Citation Nr: 0427078	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  02-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUE

Entitlement to an effective date earlier than August 15, 2000 
for the grant of VA compensation/pension benefits.  



WITNESSES AT HEARING ON APPEAL

The veteran's Legal Guardian/Attorney and C.L.  






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1943 to November 
1945.  

The veteran served in World War II and received decorations 
that include the Philippine Liberation Ribbon with 2 Bronze 
Stars and the Asiatic-Pacific Area Service Ribbon with one 
engagement star.  

The veteran's legal guardian/attorney is his daughter, who 
offered testimony before the undersigned Veterans Law Judge 
at a hearing held at the RO in November 2003.  

The veteran's representative also offered testimony at an RO 
hearing in November 2002.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.  

2.  The veteran's original claim for pension/compensation 
benefits was first received on August 15, 2000.  

3.  In a June 2001 decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an evaluation of 50 percent and granted nonservice-
connected pension benefits, effective on August 15, 2000.  



CONCLUSION OF LAW

An effective date earlier than August 15, 2000, the date on 
claim for the grant of compensation/pension benefits is not 
assignable.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(1)(ii)(B) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were published at 66 Fed. Reg. 45,620, 45,630-32 
(Aug 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As will be discussed hereinbelow, earlier effective date 
claims, such as the one before the Board in the decision 
below, generally involve a determination as to when a claim 
was received or when entitlement to certain benefits arose.  
The relevant evidence to review is already of record.  

In any event, through the issuance of the March 2002 
Statement of the Case and through discussions during the 
November 2001 and the November 2002 hearings, the veteran had 
been put on notice as to the evidence generally necessary to 
substantiate such claims.  

Also, in a letter dated in August 2003, the veteran was given 
another opportunity to submit additional evidence regarding 
his earlier effective date claim.  

In this case, there is no possibility that any further 
evidence could be obtained that would be relevant to the 
legal question involved.  Further development and further 
expending of VA's resources is not warranted.  Thus, the 
veteran has been advised of the evidence necessary to 
substantiate his claim.  

Therefore, the facts relevant to this claim have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA or 
implementing regulations.  As such, the veteran will not be 
prejudiced as a result of the Board deciding this claim.  


Factual Background

A review of the record reflects that, on August 15, 2000, the 
RO received from the veteran a claim of service connection 
for blood clots in the legs, heart arrhythmia, arthritis, 
anemia, sleep apnea and difficulty walking and a claim for 
aid and attendance benefits.  (VA Form 21-526, Veteran's 
Application for Compensation or Pension).   

An RO decision in June 2001, established service connection 
for post-traumatic stress disorder and VA pension benefits, 
both benefits effective on August 15, 2000.  

The record reflects that, in November 1997, the veteran's 
daughter was appointed as his legal guardian.  In July 2001, 
the veteran filed a request for appointment of his daughter 
as fiduciary, custodian or guardian (VA Form 21-592), 
effectively revoking the appointment of the Massachusetts 
Veterans' Services (VSO) as the veteran's accredited 
representative.  

There is written correspondence dated in May 1998 between the 
veteran's now legal guardian and his then accredited 
representative, the Massachusetts Veterans' Services (VSO).  

The Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22) was apparently 
signed and dated by the veteran on May 14, 1998; however, it 
was not date stamped as received by the RO until August 15, 
2000.  

In a letter dated on May 7, 1998, the Program Coordinator of 
the VSO indicated that the veteran's home care forwarded a VA 
status questionnaire indicating the veteran's eligibility for 
VA benefits.  A response letter dated on May 18, 1998 was 
sent to the VSO from the veteran's legal guardian along with 
medical and other evidence necessary to substantiate his 
claims.  

A letter dated on May 21, 1998 from the VSO to the legal 
guardian acknowledged receipt of the veteran's claim and 
supporting documentation and requested further information 
that was supplied as of an August 3, 1998 response letter.  

At the November 2002 RO hearing, the veteran's representative 
testified that, in May 1998, the VSO contacted the veteran 
about filing for disability benefits.  She contended that 
there was no indication that the RO had received anything on 
behalf of the veteran in an informal or formal claim from 
that organization prior to August 2000.  

She also contended that the veteran did not sign the August 
2000 claim that was received by the RO.  The representative 
argued that VA had a duty to assist in determining whether 
the VSO "did not in any way submit a claim on behalf of 
[her] father."  She stated her belief that the VSO had filed 
the veteran's claim and that they were simply "waiting for 
response."  

The custodian also asserted that the state agency never 
explained that another agency (RO) made the determination of 
eligibility and awarded pension benefits.  She asserted the 
veteran's belief that any pension award would be effective as 
of May 1998 and not the date the state agency filed the 
veteran's claim.  The Hearing Officer stated that the RO 
would request the veteran's file from the VSO, as well as an 
explanation of their handling of the case since May 1998, to 
include an August 2000 filing.  

Subsequent to a February 2003 deferred rating decision, the 
RO sent a letter dated in March 2003 to the VSO.  The RO 
requested that the office folder of all correspondence and 
paperwork regarding the veteran's pension claim, as well as, 
a statement from the Pension Coordinator and Federal Benefits 
Coordinator identified by the veteran's representative in her 
November 2002 testimony regarding their recollection of the 
time frame of the submission of the veteran's claim be 
provided.  

In e-mail correspondence dated in April 2003, the VSO noted 
that the Pension Coordinator was unavailable and requested 
that further inquiries should be addressed to the 
Massachusetts Veterans Service and that an administrator 
would direct it to the proper person.  

Subsequent to the April 2003 e-mail, the RO sent a second 
letter of inquiry dated in May 2003 to the Massachusetts 
Veterans' Service.  Later that month, the RO received 
photocopied documents from the VSO that included a July 2000 
letter of inquiry from the veteran's daughter/representative, 
the VA's August 2000 requests for information, and the VSO's 
August 2000 statement requesting the RO to adjudicate the 
veteran's PTSD claim.  No statement from the VSO was included 
in the May 2003 mailing.  

The veteran's representative's testimony before the 
undersigned Veterans Law Judge in November 2003 essentially 
restated the factual background presented in the November 
2002 hearing testimony.  The Veterans Law Judge stopped the 
hearing and allowed the representative and her legal 
assistant to review the contents of the veteran's claims 
file.  

After her review of the claims file, the representative 
stated that the veteran signed and dated a claim in May 1998 
that was inexplicably not received by the RO until August 
2000.  Upon receipt of the August 15, 2000 claim, the RO 
expedited processing of the claim to include development of 
medical evidence and service records.  


Analysis

The governing legal criteria provide that except as otherwise 
provided, the effective date of an evaluation and award of 
pension will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, may not be 
effective prior to the date entitlement arose.  38 C.F.R. 
§ 3.400 (2003).  

Further, if within one year from the date on which the 
veteran became permanently and totally disabled, he or she 
files a claim for a retroactive award and establishes that a 
physical or mental disability, which was not the result of 
his or her own willful misconduct, was so incapacitating that 
it prevented him or her from filing a disability pension 
claim for at least the first thirty days immediately 
following the date on which the veteran became permanently 
and totally disabled, the disability pension award may be 
effective from the date of receipt of the claim or the date 
on which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  While rating 
board judgment must be applied to the facts and circumstances 
of each case, extensive hospitalization will generally 
qualify as sufficiently incapacitating to have prevented the 
filing of a claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2003).  

It is also noted that VA regulations provide that a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152 (2003).  

However, any communication or action, indicating an intent to 
apply for one or more benefits under VA law, from a claimant, 
his or her representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought; and, upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155 (2003).  

Upon reviewing the entire record, and taking into 
consideration the arguments presented, it is the Board's 
conclusion that the original claim (i.e., the formal 
application for VA compensation or pension) received on 
August 15, 2000, was the earliest submission by the veteran 
indicating that he was seeking entitlement to compensation or 
nonservice-connected pension benefits.  To find otherwise 
would require the Board to engage in speculation.  

There is no VA documentation or medical evidence of record 
that predates the claim received in August 2000.  The 
veteran's assertions that the required medical evidence and 
completed forms signed and dated by the veteran were in the 
possession of the VSO beginning in May 1998 cannot present a 
basis for an earlier effective date for VA benefits because 
the claim was not received at the RO until August 2000.  

Hence, August 15, 2000 is the appropriate date for the 
establishment of VA compensation or pension benefits.  
38 C.F.R. § 3.400 (2003).  

Regarding the veteran's contentions and supporting evidence 
(the application dated May 1998) discussed hereinabove, the 
Board notes that the United States Court of Appeals for 
Veterans Claims has held that consideration may be given to 
assigning an earlier effective date where a claim is 
forwarded to the RO from other sections of VA.  See Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996).  The record simply does not 
serve to show that a claim for benefits or anything that 
could be construed as claim was received by the RO in May 
1998.  

As explained to the representative in the RO hearing, the 
veteran's representative in 1998 was not affiliated with VA, 
but such organizations are accredited to help veterans, 
service members and dependents prepare their claims and 
present them to VA.  A service organization as such can only 
be responsible for it actions to its client.  

It is pointed out that, while the veteran has made no claim 
to this effect, the Board has nevertheless reviewed the 
entire record in order to determine whether a retroactive 
award is warranted pursuant to 38 C.F.R. § 3.400(b)(10(ii)(B) 
(2001).  

Upon such a review, the Board determines that there is no 
basis to allow for a retroactive award based on a showing 
that entitlement did not arise before the claim was received 
in August 2000.  

Moreover, in considering the provisions of 38 C.F.R. § 3.157 
(2003), the Board observes that, since the August 2000 
application form, by definition, is the veteran's original 
claim for benefits, the June 2001 rating action is the very 
first adjudication of such a claim.  

Accordingly, the Board must conclude that there is presently 
no legal basis for the assignment of earlier effective date 
for the award of compensation or pension benefits prior to 
August 15, 2000, the date of receipt of the veteran's 
original claim.  Thus, the claim for an earlier effective 
date must be denied by operation of law.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2003).  

The Board sympathizes with the veteran, but emphasizes that 
it is legally bound in its decisions by applicable statutes, 
VA regulations and precedent opinions of the VA General 
Counsel.  38 U.S.C.A. § 7104(a),(c) (West 2003).

In reaching its decision in this case, the Board that the 
preponderance of the evidence is against the veteran's claim, 
that the benefit of the doubt doctrine is not applicable in 
the instant appeal.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).  



ORDER

The claim for an effective date earlier than August 15, 2000 
for the grant of VA compensation/pension benefits is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



